Case: 3:20-cv-00224-NBB-RP Doc #: 66-19 Filed: 02/02/21 1 of 2 PageID #: 931




                 EXHIBIT 19
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-19 Filed: 02/02/21 2 of 2 PageID #: 932




                                          imam= TpAll
                            g             lag
                                                  Mni



                                41




                                          1412nialla
                                                 111111
                                     IS




                                     ei



                                1R
    40141




s




                                                                                           RASH_2713
